OPINION uPON REHEARING.
Beck, J.
I. Upon defendant’s petition, a rehearing was allowed in this case, and it has been again argued. Upon the negligence: vuiat constitutes. reargument counsel insist, in effect, that there is n0 conflict upon the question of defendant’s care, which, they claim, was established without con-tradictory proof, and that the circuit court upon this ground should have taken the case from - the jury and directed a verdict for the defendant.
*599It is difficult to understand bow it can be fairly claimed that there is an absence of evidence tending to show defendant’s negligence, in view of the fact that, under the statute and decisions of the court, the occurrence of the fire is prima faeie evidence of defendant’s negligence. The fire itself is evidence of negligence. It is, however, only prima facie evidence. But it establishes negligence, which must be regarded as a fact until other contradictory evidence requires a different conclusion. There must of necessity be conflicting evidence in the case. The fire under the law is evidence of defendant’s negligence; the good condition of the engine, 'the diligence of defendant’s employes, and other facts, are evidence of defendant’s care. Here is conflicting evidence which must be determined by the jui-y.
II. But, waiving this view, we think that, leaving out of consideration the prima facie evidence of defendant’s negligence afforded by the fact of the fire, there is a conflict in the proof touching defendant’s care.
The fact of the fire is not disputed. The point to be determined in the case upon the evidence is as to its origin, and whether it was through defendant’s negligence. The fire was discovered within ten or fifteen minutes after defendant’s train had passed the place. It started on the right of way of the defendant. These facts were all readily discovered. There could be little uncertainty as to either. It is not shown that another engine passed after the train just referred to, and before the fire was discovered. Eresh cinders — that is, cinders recently thrown from the engine, some of them the size of the end of a man’s thumb, were found at the very place where the fire started. The character of these cinders, and that they were recently burning coals, was readily determined by their appearance. These circumstances and facts are all proper to be considered in determining the origin of the fire. It cannot be doubted, and is not denied, that cinders of the size of those found at the place could not come from an engine having sufficient netting to prevent the spread *600of fire. If they were thrown from the engine, then was defendant negligent. The facts we have recited show that the cinders were thrown from the engine passing just before the fire. These facts tend to show that the netting of the engine was not in good order.
But there was direct evidence tending to show that the netting was in good order. Defendant’s employes so testify. Here is a direct conflict. The jury, under the rules of the law, are to determine which shall outweigh — this direct evidence, or the circumstances we have above stated.
Counsel insist “that there is no conflict in the testimony that the engine was supplied with the best means of preventing the escape of fire, was in good order, and that it was properly handled. The testimony of defendant’s employes is uniform to this effect, and shows that the engine was examined just before and just after it set out the fire.” It may be admitted that all the direct evidence was on the defendant’s side. But there were contradictory circumstances on the side of plaintiff. And it is a thing of frequent occurrence that circumstances given in evidence overcome direct testimony. It cannot be said that, on the question of defendant’s negligence^ there was no conflict of evidence.
The opinion first filed in the case states that ther'e was no evidence showing how long the netting had been in use. This is a mistake, it being shown that the netting had been used for two weeks. But, on the other hand, it is proved by one of defendant’s own witnesses, who was in its employment in repairing engines, and was familiar with the subject, that in some instances nettings wear out in ten or fifteen days. But it is shown that they are ordinarily sufficient for six weeks or two months.
¥e remain satisfied, after the reargument, with our former opinion, and adhere to it.